Citation Nr: 0800798	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-25 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from March 1951 to July 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling; bilateral hearing loss, rated as 20 percent 
disabling; shell fragment wound (SFW) of the left thigh, 
Muscle Group XIV, rated as 10 percent disabling; degenerative 
joint disease (DJD) of the left knee, rated as 10 percent 
disabling; and tinnitus, rated as 10 percent disabling.  The 
combined disability rating is 60 percent.  

2.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum percentage 
requirements for an award of a TDIU, and the disabilities are 
not shown to prevent him from obtaining or retaining 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2003 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to a TDIU, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, and numerous VA audiological, orthopedic 
and psychological examinations, and statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
August 2006 and in additional correspondence sent with the 
October 2006 supplemental statement of the case (SSOC).  As 
there is to be no increased rating assigned there is no 
prejudice in this notice being provided in this way.

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2007).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2007).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2007).

The sole fact that a veteran is unemployed for non-service- 
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.   The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment. See 38 C.F.R. §§ 4.1, 4.15 (2007).  In evaluating 
a claim for a TDIU, the central inquiry is whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  As noted, consideration 
may not be given to the impairment caused by non-service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

PTSD

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

Hearing Impairment and Tinnitus

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
amended Rating Schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and DCs 6100-6110 (2002).

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, DC 6260.  At the time 
he filed his claim for service connection, DC 6260 provided a 
maximum 10 percent rating for recurrent tinnitus.  A note 
following the DC stated that a separate evaluation for 
tinnitus may be combined with an evaluation under DCs 6100, 
6200, 6204, or another DC, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. § 
4.87, DC 6260 (prior to June 13, 2003).

Subsequently, 38 C.F.R. § 4.87, DC 6260 was amended, 
effective June 13, 2003.  The new version of DC 6260 still 
allows for a maximum 10 percent rating for recurrent 
tinnitus.  However, the notes following the DC now include 
the following:  Only a single evaluation is to be assigned 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head; objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under DC 6260, but rather is to be evaluated as 
part of any underlying condition causing it.  See 38 C.F.R. § 
4.87, DC 6260 (effective from June 13, 2003).

As noted above, when examined in 2002, the veteran reported 
constant and bilateral tinnitus.  In a January 2003 rating 
decision, the RO granted service connection for tinnitus and 
assigned a 10 percent disability rating.  The veteran's 
tinnitus is currently evaluated as 10 percent disabling, 
which is the maximum schedular evaluation available for that 
disability.  DC 6260 refers to the possibility that an 
evaluation for tinnitus might be combined with separate 
evaluations for impaired hearing (under DC 6100), chronic 
suppurative otitis media, mastoiditis, and/or cholesteatoma 
(under DC 6200), or peripheral vestibular disorders (under DC 
6204).  The veteran has already been granted service 
connection for bilateral hearing loss and a 20 percent rating 
is currently in effect.  However, the veteran has not been 
diagnosed with or granted service connection for the other 
disorders mentioned above.  Hence, there is no basis for an 
additional rating under this provision of the rating 
criteria.  (See additional discussion in Analysis.)  

SFW of the Left Thigh

The veteran also currently has a 10 percent rating for SFW of 
the left thigh under DC 5314, which pertains to impairment of 
Muscle Group (MG) XIV.  MG XIV is the anterior thigh muscle 
group.  The functions of this muscle group are extension of 
the knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial (Maissat's) 
band, acting with MG XVII in postural support of the body, 
and acting with the hamstring muscles in synchronization of 
the hip and the knee.  The involved muscles include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  Under DC 5314, a moderate injury warrants a 
10 percent rating.  A moderately severe injury warrants a 30 
percent rating.  A severe injury warrants a maximum 40 
percent rating.  38 C.F.R. § 4.73 (2007).

DJD of the left Knee

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 
(2007).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  Under DC 5260, flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 
15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, DC 5260 (2007).

Under the criteria for limitation of extension for the leg, 
when extension is limited to 10 degrees, a 10 percent rating 
is assigned.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5261 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Background and Analysis

The veteran's service-connected disabilities consist of PTSD, 
rated as 30 percent disabling; bilateral hearing loss, rated 
as 20 percent disabling; SFW of the left thigh, Muscle Group 
XIV, rated as 10 percent disabling; DJD of the left knee, 
rated as 10 percent disabling; and tinnitus, rated as 10 
percent disabling.  The veteran's combined disability rating 
is 60 percent.  Consequently, the veteran does not meet the 
minimum percentage requirements under 38 C.F.R. § 4.16(a).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad, supra.  Consideration 
may be given to the veteran's education, special training, 
and previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); see also Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In his application for Increased Compensation Based on 
Unemployability, received in March 2003, the veteran stated 
that he completed a college education and had worked as an 
engineer with the General Electric Company until December 
1985.  He indicated that he became too disabled to work in 
1985 due to his hearing impairment and because he had trouble 
getting around due to his leg problems.  He also had 
difficulties getting along with his superiors and others 
because of his psychological manifestations.  The Board notes 
that in an additional statement in June 2003, the veteran 
reported that some of his medications caused dizziness and 
that he was unable to work near machinery.  

The Board will consider the veteran's assertions in light of 
the objective evidence of record.  

During a May 2003 PTSD examination, the veteran's symptoms 
included depression, anxiety, irritability, sleep disturbance 
(even with medication), and poor concentration.  His Global 
Assessment of Functioning (GAF)) score was 55.  

Subsequently dated VA treatment records through 2006 reflect 
that the veteran continued to be diagnosed with PTSD.  He 
continued to report mood and sleep disorders and increased 
anxiety and was on medication for his symptoms.  His 
condition was noted to be stable in February and August 2006.  

Upon VA audiological evaluation in May 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
65
60
LEFT
40
50
60
60
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 80 percent in the left ear.  
Constant bilateral high-pitched ringing was noted.  

Additional VA audiological examination was conducted in 
November 2006.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
65
70
LEFT
45
55
60
60
70

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 76 percent in the left ear.  
He also continued to have constant bilateral tinnitus.  

The veteran underwent muscle and joint examinations by VA in 
May 2003.  Muscle exam showed retained shrapnel and scarring 
of the left posterior thigh.  Strength was 5/5.  The examiner 
noted that it was hard to ascribe left lower extremity 
symptoms solely to DJD or tissue injury.  The only certainty 
was that the veteran was combat wounded with subsequent 
arthritis, pain, and fatigability of the left lower 
extremity.  Additional orthopedic exam of the left knee 
showed complaints of pain, stiffness, and lack of endurance.  
He said that his left knee caused moderate disruption to the 
demands of daily living due to fatigability and achiness.  
Physical examination noted that the left knee extended 176 
out of 180 degrees and flexed to 130 out of 140 degrees with 
assistance.  At the time of examination, no pain on motion 
was noted.  The veteran said that he was sometimes aware of 
retained fragments.  There was no knee instability.  Left 
knee arthritis as a result of missile injury in combat was 
diagnosed.

Subsequently dated treatment records are negative for 
complaint of or treatment for the left thigh or knee.  

Having carefully reviewed the entire claims folder, the Board 
concludes that the disability evaluations for the service-
connected disabilities are appropriate, and the preponderance 
of the evidence is against the assignment of a TDIU in that 
these conditions do not result in substantially gainful 
unemployability.  

In the reports and records summarized above, no examiner has 
noted that the veteran is unemployable.  While it is clear 
that the veteran does have significant problems associated 
with the service-connected conditions of PTSD, hearing loss, 
and tinnitus, these conditions are shown to be stable.  His 
hearing loss and tinnitus are appropriate rated under the DCs 
(6100 and 6260, respectively), as is his PTSD (DC 9411).  The 
maximum rating is in effect for tinnitus, and the degree of 
hearing loss that would result in a higher rating is not 
indicated in either audiological evaluation of record.  
Moreover, current psychiatric symptoms are best reflected in 
the 30 percent rating currently assigned with noted 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior).  
The veteran does not show symptoms such as flattened affect, 
circumstantial, circumlocutory, stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex demands, impairment of memory or impaired judgment or 
thinking.  

It is noted that treatment records dated subsequent to the 
May 2003 examinations are negative for report of, or 
treatment for, left lower extremity problems, to include the 
left thigh or left knee.  

While it is contended by a representative that a 
contemporaneous examination is thus warranted as the 
veteran's conditions have worsened (see the May 2007 
statement of the accredited representative), the Board 
concludes that current medical evidence, to include treatment 
records through 2006, is adequate to determine if the veteran 
is unemployable as a result of his service-connected 
disorders.  This is true as the there are copious records 
included in the claims file from treatment in the years since 
the most thorough VA examinations in 2003.  Records dated 
subsequent to 2003 include several psychiatric evaluations 
and another thorough audiological test in 2006.  

Review of the treatment records referencing the years since 
the veteran filed for a TDIU shows that his main health 
problems have been related to conditions other than his 
service-connected disorders.  Specifically, VA treatment 
records from this period of time reflect that he has been 
hospitalized on numerous occasions and undergone surgical 
procedures for nonservice-connected diverticulitis.  He also 
has had various treatments associated with diabetes and 
hypertension.  It is noted that he has retinopathy associated 
with his diabetes.  

In sum, the medical evidence indicates that the veteran could 
be gainfully employed if he chose to be when the Board 
considers only his service-connected disorders.  He retains 
his cognitive faculties, including his memory.  His hearing 
loss and tinnitus, while significant, do not appear to 
preclude substantially gainful employment.  Significant left 
lower extremity problems (thigh and knee) are not indicated.  
What is shown is that the veteran has undergone extensive 
surgeries and treatment in recent years as a result of 
chronic renal insufficiency.  While he has not worked since 
1985 and claims that his service-connected hearing problems 
and PTSD resulted in such inability to be employed, there are 
no treatment records, private or VA, from that period of time 
showing such.  It was not until many years later that hearing 
and psychiatric problems were noted on medical reports and 
service connection was established.  Moreover, as pointed out 
above, these conditions, while significant, are not shown to 
make the veteran unable to obtain or retain substantially 
gainful employment.  

The Board has also considered the contention that medications 
taken for his service-connected conditions make him dizzy and 
unable to work around machinery resulting in unemployability.  
Review of the records reflects that the veteran has been 
prescribed numerous medications, to include psychiatric 
medications and one for aid in sleeping.  However, no 
treatment for residuals as a result of these medications (or 
any medications) is indicated in the record.  

Simply stated, based upon review of the totality of the 
evidence, the Board is unable to find that the veteran's 
service-connected disabilities render him unable to obtain 
and retain a substantially gainful employment.  Therefore, 
the Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. § 4.16(b), for assignment of a TDIU, 
on an extra-schedular basis, are not met.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.  

In making the decision above, the Board has considered the 
guidance of Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  There is no basis for assignment of a TDIU 
for any part of the appeal period.


	(CONTINUED ON NEXT PAGE)

ORDER

A TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


